IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

BANK OF AMERICA, N.A.,                NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-3416

HAMDIJA TURKANOVIC,

      Respondent.

___________________________/

Opinion filed December 1, 2016.

Petition for Writ of Prohibition.

Jason F. Joseph of Gladstone Law Group, P.A., Boca Raton, for Petitioner.

James C. Cumbie of Cumbie Law Firm P.A., Jacksonville, for Respondent.




PER CURIAM.

      Petitioner, Bank of America, N.A. (BOA), seeks a writ of prohibition to prevent

the trial court from compelling the deposition of its corporate representative in

furtherance of Respondent’s motion seeking an award of attorney’s fees as a sanction

against BOA for filing this allegedly frivolous foreclosure case. We agree with BOA
that the trial court lacks jurisdiction to impose the sanction sought by Respondent

because BOA voluntarily dismissed this case within the safe harbor period in section

57.105(4), Florida Statutes, and before Respondent filed his motion for sanctions. See

Pino v. Bank of New York, 121 So. 3d 23, 42 (Fla. 2013); Pomeranz & Landsman

Corp. v. Miami Marlins Baseball Club, L.P., 143 So. 3d 1182, 1183 (Fla. 4th DCA

2014). Respondent cannot avoid this jurisdictional bar by filing the motion under

Florida Rule of Civil Procedure 1.525 and basing the request for sanctions on “the

inherent power of the Court” rather than section 57.105(1). See Hall v. Lopez, 41 Fla.
L. Weekly D1763, n. 1 (Fla. 1st DCA July 28, 2016) (noting that “a trial court has a

limited inherent authority to assess attorney’s fees against an attorney or party for bad

faith conduct, but ‘if a specific statute or rule applies, the trial court should rely on the

applicable rule or statute rather than on inherent authority.’” (quoting Moakley v.

Smallwood, 826 So. 2d 221, 224-27 (Fla. 2002)).

       Accordingly, BOA’s petition for writ of prohibition is GRANTED.

B.L. THOMAS, WETHERELL, and M.K. THOMAS, JJ., CONCUR.




                                             2